Oo fo NH DBD HW & W NO —

we mmm mm mt
RH nn & WY NO — @

Reno, NV 89511
Phone: (775) 327-3000 @ Fax: (775) 786-6179

_
~

HOLLAND & HART LLP
5441 Kietzke Lane, 2nd Floor
Nw NM NB NY HY NY NY NY N — =
oN A A & WY NH | 6S © C&C

 

Case 3:19-cv-00125-CBC Document 150 Filed 07/29/19 Page 1 of 3

 

 

 

 

 

 

 

 

 

Robert C. Ryan (#7164) Teague I. Donahey (Admitted Pro Hac Vice)
Timothy A. Lukas (#4678) HOLLAND & HART LLP
HOLLAND & HART LLP 800 West Main Street, Suite 1750
5441 Kietzke Lane, Second Floor Boise, ID 83702
Reno, Nevada 89511 Phone: (208) 342-5000
Phone: (775) 327-3000 Fax: (208) 343-8869
Fax: (775) 786-6179 tido Seom -—
rcryan@hollandhart.com FILED ~~ RECEIVED
tlukas@hollandhart.com ____ ENTERED — SERVED ON
COUNSEL FAR SES OF RECORD
Benjamin N. Simler (Admitted Pro Hac Vice)
HOLLAND & HART LLP JUL 30 22;
555 17th Street, Suite 3200 fu
Denver, CO 80201-8749
Phone: (303) 295-8000 CLERK US DISTRICT COURT
Fax: (303) 975-5341 DISTRICT OF NEVADA
bnsimler@hollandhart.com BY: DEPUTY
Attorneys for Defendants Chemetall US, Inc., BASF Corporation, QualiChem, Inc., John
Schneider & Associates, Inc., Broco Products, Inc., Ronatec C2C, Inc., Electroplating
Consultants International, Inc., Southern Industrial Chemicals, Inc., and Miles Chemical
Company, and Proposed Intervenor CHEMEON Surface Technology, LLC
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA b Roe
DAVID M. SEMAS, et al., No. 3:19-cv-00125-MMB-CBC
Plaintiffs, MOTION FOR WITHDRAWAL OF
ADAM A. HUBBARD AS COUNSEL
v.

CHEMETALL US, INC., et al.,

Defendants.

 

 

The undersigned, on behalf of Adam A. Hubbard (“Withdrawing Counsel”), respectfully
requests that this Court enter an Order granting Withdrawing Counsel permission to withdraw as
counsel of record for Defendants Chemetall US, Inc., BASF Corporation, QualiChem, Inc., John
Schneider & Associates, Inc., Broco Products, Inc., Ronatec C2C, Inc., Electroplating
Consultants International, Inc., Southern Industrial Chemicals, Inc., and Miles Chemical
Company, and Proposed Intervenor CHEMEON Surface Technology, LLC (collectively

“Represented Parties”). As grounds for this motion, the undersigned states as follows:

 
HOLLAND & HART LLP

5441 Kietzke Lane, 2nd Floor

Reno, NV 89511
Phone: (775) 327-3000 @ Fax: (775) 786-6179

-& WwW ND

o © HN NHN WN

10
It
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00125-CBC Document 150 Filed 07/29/19 Page 2 of 3

I. Withdrawing Counsel has left the employment of Holland &Hart LLP and is no
longer associated with the firm.

2. Attorneys Robert C. Ryan, Timothy A. Lukas, Teague I. Donahey, and Benjamin
N. Simler, all also of Holland & Hart LLP, will continue as counsel of record for Represented
Parties.

3. Pursuant to LR IA 11-6(b), the undersigned certifies that Represented Parties and
opposing counsel have been given notice of Withdrawing Counsel’s withdrawal.

4. Withdrawing Counsel’s withdrawal will not in any way delay any aspect of this
litigation, which has been stayed, or result in prejudice to any party.

Wherefore, the undersigned respectfully requests that the Court enter an order permitting
Mr. Hubbard to withdraw as counsel of record in this matter.

DATED this 29th day of July, 2019.

Respectfully submitted,

/s/ Robert C. Ryan

Robert C. Ryan (#7164)

Timothy A. Lukas (#4678)
HOLLAND & HART LLP

5441 Kietzke Lane, Second Floor
Reno, Nevada 89511

Teague I. Donahey (Admitted Pro Hac Vice)
HOLLAND & HART LLP

800 West Main Street, Suite 1750

Boise, ID 83702

Benjamin N. Simler (Admitted Pro Hac Vice)
HOLLAND & HART LLP

555 17th Street, Suite 3200

Denver, CO 80201-8749

Attorneys for Defendants Chemetall US, Inc., BASF
Corporation, QualiChem, Inc., John Schneider &
Associates, Inc., Broco Products, Inc., Ronatec
C2C, Inc., Electroplating Consultants International,
Inc., Southern Industrial Chemicals, Inc., and Miles
Chemical Company, and Proposed Intervenor
CHEMEON Surface Technology, LLC

IS SO ORDERED

JUDGE
parev1{AO/ZOl 4] _ /

 
 

 
